Citation Nr: 0410381	
Decision Date: 04/21/04    Archive Date: 04/30/04	

DOCKET NO.  00-21 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a neurological disorder.

4.  Entitlement to service connection for a skin disorder due to 
exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  The 
veteran, who had active service from November 1942 to January 
1946, appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  In November 2001, the Board 
returned the case to the RO for additional development, and the 
case was subsequently returned to the Board for further appellate 
review.

In the Board's November 2001 it was noted that the issue of 
entitlement to service connection for a skin disorder had been 
previously considered and denied by the Board in a May 1989 
decision and that the veteran's claim for service connection had 
not been addressed by the RO as a claim to reopen a previously 
claim.  However, upon further review, the Board notes that the May 
1999 BVA decision did not address the veteran's contention that 
his skin disorder was due to ionizing radiation, a contention 
first made in the context of the current claim.  Since the veteran 
is only claiming that his skin disorder is due to ionizing 
radiation, the Board will consider this claim on a de novo basis.


REMAND

A review of the record upon return of the file to the Board 
discloses a need for yet further development.  In this regard, the 
veteran's representative has noted that the veteran contends that 
he took part in expeditions to take photographs at Hiroshima and 
Nagasaki following the detonations of the atomic bombs over those 
cities.  The representative acknowledged that military records had 
failed to verify that the veteran took part in such a photographic 
expedition.  Nevertheless, the representative has noted that 
records do support that the veteran in that he was aboard a ship 
that was in Japan at that time, and the veteran has submitted a 
videotape with a narration by the veteran of photographs that were 
taken at that time.  The veteran's representative has requested a 
search of additional records, such as ship logs or captain's logs, 
which could possibly verify that the veteran did disembark the 
ship to take photographs as he has described.  The Board is of the 
opinion, under the facts and circumstances of this case, that such 
development should be undertaken.

Therefore, in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is desirable.  This case is being 
returned to the RO via the Appeals Management Center in 
Washington, D.C., and the VA will notify the veteran if further 
action on his part is required.  Accordingly, this case is 
REMANDED action:

1.  The RO should ensure that the notice and assistance 
requirements of the Veterans Claims Assistance Act of 2000 have 
been satisfied in light of all governing legal criteria including 
any applicable precedential caselaw from the United States Court 
of Appeals for Veterans Claims.

2.  The RO should contact the U.S. Coast Guard's Historian's 
Office (G-IPA-4), U.S. Coast Guard Headquarters, 2100 Second 
Street, SW, Washington, D.C., 20593-001, in an effort to verify 
the veteran's contentions that he was assigned to, or assisted in 
the taking of photographs in Hiroshima and Nagasaki at the 
conclusion of World War II.  Portions of the veteran's service 
records showing his assignments at that time should be included in 
the request.  The RO should request that the Historian's Office 
search any records that may be in their possession, including but 
not limited to, ship's logs and cruise books in order to verify 
whether the veteran disembarked the USCGC Campbell (AGC-32) on a 
photographic assignment while in Japan assigned to that ship.  The 
RO should also inquire as to the mission of Logistical Support 
Group, Commander Task Unit 51.5.1 and CSD-103 and whether the 
mission would have included taking photographs of Hiroshima and 
Nagasaki.  Any available history for those units in the relevant 
time period should also be requested.  Lastly, the Historian's 
Office should be asked to furnish an opinion as to the likelihood 
that the veteran visited Hiroshima and Nagasaki in connection with 
his military duties.

3.  If information is received documenting the veteran's presence 
at either Hiroshima or Nagasaki, the RO should undertake such 
further development as necessary under 38 C.F.R. § 3.311.

When the development requested has been completed, the case should 
again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the veteran and 
his representative should be furnished Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





